Title: John H. Carr to Thomas Jefferson, 5 December 1814
From: Carr, John H.
To: Jefferson, Thomas


          Sir, Port Gibson Miss: Territory  Decr 5th 1814
          I presume once more to solicit your aid in forwarding my views which I hope will not be refused when they are to be exercised in the prosecution of that which calls for the assistance of the American youth: Permit me to remind you of the letter which you wrote to Philip Grymes Esquire Attorney General at New Orleans, by which I met with every attention which Mr Grymes could bestow. The present letter is written to request your aid in procuring me a Lieutenancy in the Army of the United States. My request is founded upon a wish to enter into the service of the  United States to which the attention of every young man should be turned. You are no doubt acquanited acquainted with my Father, and the  connection generally I hope, Sir, that this considiration will induce you to assist me. With the hope that you will befriend me I shall conclude by subscribing myself
          Dr Sir Your Obt Hbl ServtJohn H. Carr
        